Citation Nr: 0402135	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  97-17 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had unverified active service from September 1976 
to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

The veteran's service connection claim was previously before 
the Board, and in a November 2000 remand it was returned to 
the RO for additional development.  The claim is once again 
before the Board for appellate review.  The Board notes that 
this appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part. 


REMAND

The Board has determined that additional development is 
necessary in this case.  

At his May 2003 personal hearing chaired by the undersigned, 
the veteran asserted that he had received treatment for a 
psychiatric disorder by Dr. Campbell at Rush Presbyterian 
Medical Center in Chicago, Illinois in 1982 and 1983.  Such 
records have not been associated with the veteran's claims 
file.

Further, the veteran also reported that he had received 
treatment at the medical facility at Fort Gordon, Georgia on 
one occasion in April 1977.  A request for mental hygiene 
clinic records from that facility should be requested.  

The Board also notes that the veteran reported receiving 
psychiatric treatment at the Brooke Army Medical Center at 
Fort Sam Houston, Texas during active service in 1977.  The 
RO requested treatment records from that facility in December 
2000.  In a January 2001 letter from the medical center, it 
was noted that a thorough search of the medical files had 
revealed no records pertaining to the veteran.  As such, 
those records appear to be unavailable from that facility. 

The RO should ensure that all outstanding medical records are 
obtained and that those records are considered in any 
subsequent adjudication of the issue on appeal.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The RO should obtain all treatment 
records of the veteran relating to 
treatment of the veteran's psychiatric 
disability from the Hines VA Medical 
Center dated from March 2003 to the 
present.
The RO should also afford the veteran the 
opportunity to submit a written statement 
from his treating physician at the Hines 
VA Medical Center relating his current 
psychiatric disorder to his military 
service.

2.  The RO should contact Rush 
Presbyterian Hospital in Chicago, 
Illinois and obtain all treatment 
records, examinations, notes, consults, 
and complete clinical records pertaining 
to treatment of the veteran for a 
psychiatric disorder in 1982 and 1983.  
If no such records can be found, or if 
they have been destroyed, as for specific 
confirmation of that fact.  

3.  The RO should request any available 
mental hygiene records of the veteran 
from the medical facility at Fort Gordon, 
Georgia dated in April 1977.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.  

4.  Once the requested development is 
completed and if additional pertinent 
evidence is added to the record, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be accorded an examination by 
a psychiatrist to determine whether it is 
at least as likely as not that the 
veteran currently has an acquired 
psychiatric disorder that is 
etiologically related to his active 
service.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed.  The examination report 
should reflect a review of pertinent 
material in the claims folder and include 
the complete rationale for all opinions 
expressed.  The claims folder, or copies 
of all pertinent records, as well as a 
copy of this remand, must be made 
available to the examiner for review 
prior to, and during, the examination.

5.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder.  If the determination remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review. 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



